DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 01/06/2021. Claims 5, 14, 19, and 21-29 are canceled. Claims 30-33 are new. Claims 1, 10, and 15 are currently amended. Claims 1-4, 6-13, 15-18, 20, and 30-33 are currently pending and examined below. 

Allowable Subject Matter
Claims 1-4, 6-13, 15-18, 20, and 30-33 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art disclose or render obvious the claims as currently amended. In addition, one of ordinary skill in the art would not have arrived at Applicant’s claimed invention unless one was using Applicant’s claims and specification as a roadmap, thus using impermissible hindsight. The closest prior art found to date are the following: 
Sun et al. (US 2010/0332980) discloses a shared 3D space in a 3D virtual world in which users represented as avatars can interact with each other as well as with documents contained in the collaborative document area. Sun et al. also discloses an attention heat map that indicates what participants viewed or paid attention to. 
Givon (US 2004/0066449) describes the steps for generating a pair of stereoscopic images from a collection of recorded images in order to be displayed to a viewer according to his/her viewing parameters. Givon also disclose the use of a headset having sensors to detect the viewer’s head position or a virtual glove having a sensor to detect a hand position. 
Karkkainen et al. (US 2014/0300532) discloses the use of three-dimensional audio systems that may be used to provide output which are perceptible to a user. Karkkainen et al. also discloses the use of virtual reality and/or augmented reality applications. 
Hyndman et al. (US 2010/0164956 A1) discloses the concept of tracking the place where a user focuses attention within a virtual environment. Areas that attract larger amount of user attention may be found in this way to determine natural locations for placement of advertisements within the virtual environment. 
Belimpasakis (WO 2012/113988 A1) discloses the use of heat maps to determine locations within a virtual environment to place advertisements. Belimpasakis also disclose the concept of stitching an advertisement. 
Cooper (US 2011/0058749) discloses an output feed correction in a virtual reality environment. 
Nick Bilton and Claire Cain Miller, “How Pay-Per Gaze Advertising Could Work With Google Glasses”, retrieved from https://bits.blogs.nytimes.com/2013/08/20/google-patents-real-world-pay-per-gaze-advertising/, available on August 20, 2013, discloses the concept of pay-per gaze advertising in a virtual environment. 
The claims are also patent-eligible under 35 U.S.C. § 101 because viewing the limitations as an ordered combination, apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolized the exception. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAM REFAI/Primary Examiner, Art Unit 3681